DETAILED ACTION
This is the first office action on the merits in this application. The claims of July 29, 2019, are under review. Claims 1-4 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  at lines 15 and 9, respectively, the claims teach “a pivoting member with first end”. This should properly read “a first end”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 refers to “a threaded hole” at two instances – lines 4 and 7. It is unclear, as written, if this is intended as the same threaded hole in both instances, or two different holes. In either case correction is required – 1) if the same hole, the second 
For examination purposes, examiner has reviewed the disclosure and understands this to be the same threaded hole in both instances. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bays et al. (US 5,743,910).
Regarding claim 1, Bays teaches
An extractor 10/116 as seen best at figs. 2 (exploded view) and 12 (with slide hammer 116 attached) for a femoral component 108 with a trunnion neck e.g. region 106 comprising, 
a) a plurality of extractor sections, including a first section (two arms 40 and portion that connects the two 40s together) with a first axis, a 5second section near mark 26 with a second axis, and a third section 116 with a third axis; 
b) a body 16/12 with a threaded hole 22 defined therein that is provided with a clamping body section (from 22 up as on the page in fig. 2), and a central body section (bottom of 16 as on the page in fig. 2, including 62) wherein: 
the threaded hole 22 defined therein, a fulcrum surface (top portion of arms 40 and a surface on the structure connecting the two arms 40), and a 10tightening surface (a surface of the threads 22); 
ii) the fulcrum surface of 40 and the portion connecting the two arms 40 extends from the pivot hole 44 in a direction that is both radially inward towards the first axis of the first extractor section and axially towards the central body section near 16 so that the fulcrum surface is oriented at an angle relative to the first axis of the first extractor section;  
15iii) the threaded hole 22 is generally orthogonal relative to the pivot hole 44 of the body; 
c) a pivoting member 12 with a first end (opposite 78, down in fig. 2), a second end near marking 78 in fig. 2, and a pivot hole 80 defined thereinbetween that includes a clamping structure 14 located at the second end that is shaped to clamp the trunnion neck 106 of the femoral component 108 as at fig. 12;  
20d) a pivot 46 that secures the pivoting member 12 to the body 16 by extending through the pivot hole 80 defined in the pivoting member and the pivot hole 44 defined in the fulcrum structure of the body; 
e) a threaded member 24 with a shank 58 that is has been torqued into the threaded hole 22 of the body; and  
f20) the shank 58 of the threaded member is dimensioned to extend through the threaded hole 22 of the body and contact the pivoting member 12 at the first end.
Regarding claim 2, the extractor is formed of stainless steel (col. 6, lines 35-40).
Regarding claim 3, Bays teaches
An extractor as best seen at figs. 2 (exploded view) and fig. 12 (in use with a femoral component 108 and attached to a slide hammer 116) for a femoral component 108 with a trunnion neck 106 comprising, 
a) a plurality of extractor sections, including a first section 40 with a first axis, a second section near 26 with a second axis, and a third section 116 with a third axis; 
b) a body 16 that is provided with a first body section (portion including tips of arms 40), a central body section (including holes 44), and an upper body section (including bore 22) wherein:  
10i) the central body section defines a pivot hole 44 therein: 
ii) the upper body section defines a threaded hole 22 that is generally orthogonal relative to the pivot hole of the central body section; 
c) a pivoting member 12 with first end (opposite 78, down in fig. 2), a second end at 78, a pivot hole 80 defined between the first end and the second end, that includes a pivoting angle (angle of 12 relative to 26, seen moving as in figs. 11 and 12) and a 15clamping structure 14 located at the second end that is shaped to clamp the trunnion neck 106 of the femoral component 108; 
d) a pivot 46 that secures the pivoting member 12 to the body 16 by extending through the pivot hole 80 defined in the pivoting member and the pivot hole 44 defined in the central body section;  
20e) a threaded member 24 with a shank 58 that is has been torqued into the threaded hole 22 of the body 16; and 

Regarding claim 4, the extractor is formed of stainless steel (col. 6, lines 35-40).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Of particular interest are the references to Burkinshaw (US 5,064,427) which has a pivoting member 36 threadedly tightened to connect with a region of a femoral implant; and Jaumard (US 2018/0028249 A1) which has a pivoted member 110 for connecting to a region of a femoral stem 116. Other references are noted on the attached form 892 which should be reviewed by applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/           Primary Examiner, Art Unit 3799